Citation Nr: 0732933	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-27 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for a left ankle 
disorder.


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to July 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA)

The veteran failed, without apparent cause, to appear for a 
scheduled hearing in October 2006.  Therefore, his request 
for a Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2007).
.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  In a September 1943 rating decision the RO denied 
entitlement to service connection for a left ankle disorder; 
that determination is final.

3.  Evidence added to the record since the September 1943 
rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received and a claim 
of entitlement to service connection for left ankle disorder 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and to assist the claimant, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") have been 
fulfilled.  A January 2004 letter notified the veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman held that the notice requirements applied to 
all elements of a claim.  The veteran has not been given the 
specific notice required by Dingess, concerning the effective 
date of awards and the disability evaluation to be assigned.  
Because service connection for the claimed left ankle 
disability remains denied, any deficiency in the notice to 
the veteran concerning a disability rating and an effective 
date for the award of benefits is harmless error, as these 
matters arise when service connection is granted.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the required notice it is 
necessary, in most cases, for VA to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.

A review of the January 2004 notice shows the RO identified 
the basis for the denial in the prior decision and provided 
notice that described what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Board finds the notice requirements 
pertinent to the issue addressed in this decision have been 
met and that all identified and authorized records relevant 
to this matter have been requested or obtained.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  The Board also finds the available medical 
evidence is sufficient for an adequate determination.  
Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a September 1943 rating decision the RO denied entitlement 
to service connection for a left ankle disorder.  It was 
noted, in essence, that the disability existed prior to 
service, and the evidence failed to show aggravation due to 
military service.  A left ankle disorder had been noted on 
his induction examination.  The veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.104 (2006).

The evidence received since the September 1943 rating 
decision includes private medical records from 1994 to 2004.  
These records indicate that the veteran has a history of 
gout.  He has complained of left ankle swelling.  Letters 
dated in 2004 from W.B., M.D., and P.B., M.D., stated that he 
had multiple orthopedic complaints, hypertension, 
osteoarthritis, and a history of gout.  None of the evidence 
offered since September 1943 related any present disorder to 
service.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
September 1943 rating decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  The 
evidence added to the record does not include competent 
evidence relating any present disability to aggravation of 
his pre-existing left ankle disability which was the basis 
for the prior determination.  The veteran's statements and 
the additional medical reports are essentially cumulative of 
the evidence previously considered and do not raise a 
reasonable possibility of substantiating the claim.  As the 
information provided in support of the application to reopen 
the claim does not include new and material evidence, the 
appeal must be denied.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for left ankle 
disorder; the appeal is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


